Citation Nr: 0915651	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for the 
Veteran's chronic encephalitis residuals and chronic brain 
syndrome, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from November 1968 to March 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied an 
increased disability evaluation for the Veteran's chronic 
encephalitis residuals and chronic brain syndrome.  In July 
2008, the Board remanded the Veteran's claim to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The report of an April 2006 VA examination for compensation 
purposes conveys that the Veteran was diagnosed with a 
generalized anxiety disorder, alcohol dependence, and a 
"cognitive disorder, not otherwise specified (formerly 
called organic brain syndrome)."  A Global Assessment of 
Functioning (GAF) score of 50 was advanced.  The examiner 
commented that:

[The Veteran's] presentation today 
(complaints, vegetative signs, recent 
history and behavior) is fully consistent 
with a generalized anxiety disorder, as 
well as a mild neurocognitive disorder.  
Additionally, the Veteran is an actively 
drinking, alcohol dependent individual 
who relies on ethanol to ameliorate his 
symptoms, rather than traditional mental 
health treatment.  

The report of a November 2008 VA examination for compensation 
purposes states that the Veteran was diagnosed with alcohol 
dependence in early partial remission.  A GAF score of 61 was 
advanced.  The examiner opined that:

Patient is not able to exhibit any mental 
disorder except alcohol dependence in 
early partial remission.  Even though 
patient was diagnosed as generalized 
anxiety disorder, cognitive disorder, 
not otherwise specified in the past, the 
patient is not exhibiting any of those 
symptoms or signs currently without any 
treatment.  

The Board observes that the April 2006 and November 2008 VA 
examination findings are inconsistent and may not accurately 
reflect the current nature and severity of the Veteran's 
service-connected chronic encephalitis residuals.  The VA's 
duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, this case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of the Veteran's chronic 
encephalitis residuals and chronic brain 
syndrome.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should specifically note whether 
or not the Veteran's chronic encephalitis 
residuals are currently symptomatic.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the issue of an 
increased evaluation for the Veteran's 
chronic encephalitis residuals and 
chronic brain syndrome.  If the benefit 
sought on appeal remains denied, the 
Veteran should be issued a SSOC which 
addresses all relevant actions taken on 
the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable 


to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2008).  

